Candle», J.
1. The demurrer to'the plea of the defendants was properly-overruled. The demurrer was general in its nature, and, as against such a demurrer, the plea was good. Whatever defects there were in the plea could only be reached by a special demurrer, and could have been cured readily by amendment.
2. Some of the evidence objected to was illegal and should not have been admitted ; but upon consideration of the uncontradicted evidence which was properly admitted, it appears that the verdict for the defendants was demanded, and consequently the errors committed in the admission of irrelevant and immaterial evidence will not work a reversal of the judgment denying a new trial. Judgment affirmed.

All the Justices concur.

Complaint. Before Judge Henderson. City court of Douglas. January 6,1904.
Dart & Moan and Lankford & Dickerson, for plaintiff.
Quincey & McDonald, for defendants.